ACCEPTED
                                                                                                 01-14-00785-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             6/5/2015 3:54:38 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                   No. 01-14-00785-CR

                                           In the                            FILED IN
                                   Court of Appeals                   1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                          For the
                                                                      6/5/2015 3:54:38 PM
                                First District of Texas               CHRISTOPHER A. PRINE
                                        At Houston                            Clerk


                                

                                       No. 1362139
                               In the 178th District Court of
                                   Harris County, Texas

                                

                                 OMAR IBRAHIM
                                          Appellant
                                            v.
                             THE STATE OF TEXAS
                                          Appellee

                                

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                                


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in these cases, and, in support thereof, presents the

following:
        1. In the 178TH District Court of Harris County, Texas, in The State of Texas v.

Omar Ibrahim, cause number 1362139, was convicted of murder.

        2. He was assessed punishment of confinement for 99 years and a $5,000 fine.

        3. A written notice of appeal was timely filed.

        4. The State’s brief was due on May 18, 2015.

        5. An extension of time in which to file the State’s brief is requested until July 6,

2015.

        6. No previous extensions have been requested by the State.

        7. The facts relied upon to explain the need for this extension are:

                The District Attorney’s office did not receive a copy of appellant’s brief
        until this morning. Consequently, counsel for the State has been unable to
        commence preparation of the State’s brief.

        WHEREFORE, the State prays that this Court will grant an extension of time until

July 6, 2015 in which to file the State’s brief in this case.

                                                                Respectfully submitted,

                                                                /s/ Alan Curry

                                                                ALAN CURRY
                                                                Assistant District Attorney
                                                                Harris County, Texas
                                                                1201 Franklin, Suite 600
                                                                Houston, Texas 77002
                                                                (713) 755-5826
                                                                TBC No. 05263700
                                                                curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on June 5, 2015:

       Marcus J. Fleming
       Attorney at Law
       9219 Katy Freeway, Suite 220
       Houston, Texas 77024

                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: June 5, 2015